        Case 2:18-cv-01914-MCE-CKD Document 42 Filed 04/09/21 Page 1 of 3


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
2    srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO, JOHN HARSHBARGER AND DANIEL
6    FARNSWORTH
7

8
                               UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
      KRISTOPHER VELEZ,                                   Case No.: 2:18-cv-01914-MCE-CKD
12
                      Plaintiff,                          STIPULATION AND ORDER TO
13                                                        EXTEND DISCOVERY CUT-OFF
                                                          AND EXPERT WITNESS
14       vs.                                              DESIGNATION

15    CITY OF SACRAMENTO; JOHN
      HARSHBARGER; BAIL HOTLINE BAIL
16    BONDS, INC.; AMERICAN SURETY
17    COMPANY; and DOES 1 through 25,
      inclusive,
18
                      Defendants.
19

20

21       IT IS HEREBY STIPULATED between the parties, by and through their respective

22   counsel of record that the discovery cut-off be extended.

23       The parties are in the process of meeting and conferring on discovery issues and need

24   additional time to complete discovery. Plaintiff had recently contracted the Covid-19 virus

25   which caused considerable delay in presenting for further medical evaluation in relation to

26   injuries he sustained as a result of the subject incident. Additionally, the parties have been

27   diligently attempting to schedule a mediation, likely for a date in May of 2021 and will need

28   the additional time to conduct the necessary discovery to appropriately prepare for the

                                                    1
                     STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
        Case 2:18-cv-01914-MCE-CKD Document 42 Filed 04/09/21 Page 2 of 3


1    mediation.

2        It is stipulated between the parties, that the following cutoff dates be set:

3        FACT DISCOVERY CUT-OFF:                                             June 7, 2021

4        EXPERT WITNESS DESIGNATION:                                         June 21, 2021

5

6    DATED: April 2, 2021                            SUSANA ALCALA WOOD,
                                                     City Attorney
7

8

9                                              By:      /s/ SEAN D. RICHMOND
                                                     SEAN D. RICHMOND
10                                                   Senior Deputy City Attorney
11                                                   Attorneys for the CITY OF
                                                     SACRAMENTO, JOHN HARSHBARGER,
12                                                   AND DANIEL FARNSWORTH
13

14   DATED: April 2, 2021                            LAW OFFICE OF STEWART KATZ
15

16
                                               By:     /s/ STEWART KATZ
17                                                   STEWART KATZ
18                                                   Attorneys for Plaintiff, KRISTOPHER VELEZ
19

20   DATED: April 2, 2021                            LEWIS BRISBOIS BISGAARD & SMITH LLP
21

22
                                               By:     /s/ ANDREW BLUTH
23                                                   ANDREW BLUTH

24                                                   Attorneys for BAIL HOTLINE BAIL BONDS,
                                                     INC., AMERICAN SURETY COMPANY
25

26

27         I, Sean D. Richmond, certify that I have permission to affix the signatures of Stewart
     Katz and Andrew Bluth to this document by email permission.
28

                                                       2
                     STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
        Case 2:18-cv-01914-MCE-CKD Document 42 Filed 04/09/21 Page 3 of 3


1                                                  ORDER
2
         Based on the stipulation of the parties to this action, and good cause appearing therefore,
3
         IT IS HEREBY ORDERED that:
4
         1.     Fact Discovery Cut-Off be extended to June 7, 2021; and
5
         2.     Expert Witness Designation be extended to June 21, 2021.
6

7
     Dated: April 9, 2021
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                    STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
